                                  1                             UNITED STATES DISTRICT COURT
                                  2                            CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4                                                                  OCT 4, 2019

                                  5                                                                       BH
                                         Celinda Vazquez,
                                  6                     Plaintiff,            2:18-cv-09597-VAP-KSx
                                  7                     v.
                                                                                           JUDGMENT
                                  8      Rockview Mini Mart et al,
                                  9                          Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         Pursuant to the Order Dismissing Defendants Joanna Goulis and
                                 13   Michael Goulis for Failure to Serve, IT IS ORDERED AND ADJUDGED that
                                 14   Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE as to Joanna
                                 15   Goulis and Michael Goulis. The Court orders that such judgment be
                                 16   entered.
                                 17
                                 18         IT IS SO ORDERED.
                                 19
                                 20      Dated:    10/4/19
                                 21                                                  Virginia A. Phillips
                                                                              Chief United States District Judge
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                          1
